United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 January 12, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-50349
                         Summary Calendar



VALERIE FIELDS,

                                    Plaintiff-Appellant,

versus

SOUTHWEST AIRLINES COMPANY,

                                    Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                        USDC No. 5:03-CV-327
                        --------------------

Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Valerie Fields moves to proceed in forma pauperis (IFP) on

appeal.   Southwest Airlines Company (“Southwest”) has moved to

strike her appellate brief and to dismiss the appeal.      Fields has

in turn moved for permission to file an out of time reply to

Southwest’s motion.

     This court may authorize Fields to proceed IFP on appeal if

she is unable to pay the costs of the appeal and the appeal is

taken in good faith, i.e., the appeal presents nonfrivolous


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-50349
                                 -2-

issues.   FED. R. APP. P. 24(a)(1); see Holmes v. Hardy, 852 F.2d

151, 153 (5th Cir. 1988).   Fields has failed to demonstrate that

her appeal would involve nonfrivolous issues.    Her motion for IFP

is therefore denied and her appeal dismissed.    See Howard v.

King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.    All

outstanding motions are denied as moot.



     IFP DENIED; APPEAL DISMISSED; ALL OUTSTANDING MOTIONS
DENIED.